Citation Nr: 0637055	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  03-30 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date prior to January 16, 
2001, for the grant of service connection for diabetes 
mellitus, as secondary to herbicide exposure in Vietnam.  

2.  Entitlement to an initial rating higher than 20 percent 
for the service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty in 
the Air Force from November 1956 to August 1960, and in the 
Army from October 1962 to October 1965 and from February 1967 
to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection and a 20 percent rating for diabetes 
mellitus, effective January 16, 2001.  The veteran appealed 
the effective date as well as the rating assignment.  


FINDINGS OF FACT

1.  In a December 2002 rating decision, the RO granted 
service connection for diabetes mellitus, effective January 
16, 2001, the date of receipt of a claim of entitlement to 
service connection for diabetes mellitus resulting from 
exposure to Agent Orange in Vietnam; the record discloses no 
earlier formal or informal claim for this particular benefit.  

2.  The veteran's diabetes mellitus requires insulin, oral 
hypoglycemic agent, and a restricted diet, without a 
requirement for regulation of activities.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 16, 
2001, for the grant of service connection for diabetes 
mellitus, as secondary to herbicide exposure in Vietnam, have 
not been met.  38 C.F.R. § 3.816 (2006).

2.  The criteria for an initial rating higher than 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.120, Diagnostic Code 
7913 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the claims on appeal, the Board notes that the 
RO provided the veteran with content-complying VCAA notice on 
the underlying claim of service connection for diabetes 
mellitus.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claims for an earlier effective 
date for the award of service connection for diabetes 
mellitus or for a higher rating for diabetes mellitus.  
Dingess at 19 Vet. App. 473.

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A.§ 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing, but he did not request a 
hearing.  The RO has obtained the veteran's service medical 
records, treatment records from numerous VA facilities, and 
records from the Social Security Administration.  The veteran 
has not identified any additionally available evidence, to 
include private treatment records, for consideration in his 
appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA examinations in March 2002 and 
May 2003, specifically to evaluate the nature and severity of 
the diabetes mellitus.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The veteran claims that the effective date of the grant of 
service connection for diabetes mellitus (adult-onset) as 
secondary to herbicide exposure in Vietnam should be prior to 
January 16, 2001, the date that the RO assigned.  In 
particular, he contends that an effective date in August 1999 
is proper based on the "Nehmer" decision.  

The veteran had three periods of active service, one of which 
included service in Vietnam from October 1967 to October 1968 
and January 1970 to February 1970.  The claims file shows 
that a compensation claim relevant to adult-onset diabetes 
mellitus resulting from herbicide exposure in Vietnam was 
first received by the RO on January 16, 2001.  In a December 
2002 rating decision, the RO granted service connection for 
diabetes mellitus (adult-onset), as secondary to herbicide 
exposure in Vietnam, effective January 16, 2001, the date of 
receipt of the claim.  The Board finds that the RO has 
established the proper effective date, as explained below.  

Historically, it is noted that following the enactment of the 
Agent Orange legislation in 1984, service connection could be 
established for certain diseases manifested to a degree of 10 
percent or more during the veteran's lifetime if the veteran 
served in Vietnam during the Vietnam era.  The Agent Orange 
Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11, 12 (Feb. 
6, 1991), gave the Secretary the authority to add to the list 
of diseases subject to service connection on a presumptive 
basis.  That list is set forth at 38 C.F.R. § 3.309(e) 
(2006).  Type II, or adult-onset diabetes mellitus was added 
to the list, effective July 9, 2001.  See 66 Fed. Reg. 23,166 
(May 8, 2001).  The United States Court of Appeals for the 
Federal Circuit later held that the effective date of the 
regulation should be May 8, 2001, pursuant to 
38 U.S.C.A. § 1116(c)(2) (West 2002).  See Liesegang v. Sec'y 
of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).

This was a liberalizing regulation.  Cases involving 
liberalizing regulations ordinarily would be governed, for 
effective date purposes, by the provisions of 38 U.S.C.A. § 
5110(g) (West 2002) and 38 C.F.R. § 3.114(a) (2006).  
However, this case is governed by principles growing out of 
Agent Orange litigation.  In May 1989, the United States 
District Court for the Northern District of California voided 
all denials of Agent Orange claims based on the regulations 
that became effective on September 25, 1985.  Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404, 
1409 (N.D. Cal. 1989) (Nehmer I).  The district court later 
clarified its ruling, holding that the covered claims were 
those in which the disease or cause of death was later found 
to be service connected under valid VA regulations.  Nehmer 
v. United States Veterans' Administration, 
32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were later incorporated into a final 
regulation that became effective on September 24, 2003.  68 
Fed. Reg. 50,966 (Aug. 25, 2003) (codified at 38 C.F.R. § 
3.816 (2006)).  This regulation defines a "Nehmer class 
member" to include a Vietnam veteran who has a covered 
herbicide disease, to include type II, or adult-onset 
diabetes mellitus.  Id. at 50,970; 38 C.F.R. § 3.816(b) 
(2006).  This regulation is applicable to a claim where VA 
denied compensation for a covered herbicide disease of a 
"Nehmer class member" in a decision issued between 
September 25, 1985 and May 3, 1989.  See 38 C.F.R. 
§ 3.816(c)(1).  This particular provision of the regulation 
is not applicable to the veteran's claim because there was no 
decision issued prior to December 2002 relevant to diabetes 
mellitus.  

This regulation, however, further provides that where a 
"Nehmer class member" is entitled to disability 
compensation for a covered herbicide disease, and his claim 
for disability compensation "was either pending before VA on 
May 3, 1989, or was received by VA between that date and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease," 
the effective date of the award will be the later of the date 
the claim was received by VA or the date the disability 
arose.  Id. at 50,971; 38 C.F.R. § 3.816(c) (2006) (emphasis 
added).  Where the foregoing requirements are not met, the 
regulation provides that the effective date of the award 
"shall be determined in accordance with" 38 C.F.R. §§ 3.114 
and 3.400.  68 Fed. Reg. 50,966, 50,971 (Aug. 25, 2003) 
(codified at 38 C.F.R. § 3.816(c)(4) (2006)).  

The diabetes mellitus disability in this case arose no later 
than 1999, when VA records dated in October 1999 and November 
1999 indicate the onset of diabetes mellitus at that time.  
The remaining issue is when the veteran's claim of 
entitlement to service connection for adult-onset diabetes 
mellitus was received.  There is no question that the 
veteran's statement received on January 16, 2001, constitutes 
a claim for service connection for diabetes mellitus, based 
on herbicide exposure in Vietnam.  

Whether the veteran had filed a claim for service connection 
for diabetes mellitus prior to January 16, 2001 has been 
considered, but the Board finds that the record demonstrates 
that VA received no prior claim.  Under the circumstances of 
this case, a claim is considered a claim for compensation for 
a particular covered herbicide disease if:  

(i)  The claimant's application and other 
supporting statements and submissions may 
reasonably be viewed, under the standards 
ordinarily governing compensation claims, 
as indicating an intent to apply for 
compensation for the covered herbicide 
disability; or

(ii)  VA issued a decision on the claim, 
between May 3, 1989 and the effective 
date of the statute or regulation 
establishing a presumption of service 
connection for the covered herbicide 
disease, in which VA denied compensation 
for a disease that reasonably may be 
construed as the same covered herbicide 
disease for which compensation has been 
awarded.

68 Fed. Reg. 50,966, 50,971 (Aug. 25, 2003) (codified at 38 
C.F.R. § 3.816(c)(2) (2006)). 

The record discloses no earlier formal or informal claim for 
this particular benefit (i.e., adult-onset diabetes 
mellitus), or any secondary condition based on the diabetes 
mellitus.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155; 
Crawford v. Brown, 5 Vet. App. 33 (1993).  While the veteran 
previously filed (in September 1989) a claim for service 
connection for "toxic chemical exposure" alleged to be the 
result of Agent Orange exposure in Vietnam, he had not 
indicated an intent, prior to January 16, 2001, to apply for 
service connection for diabetes mellitus, in particular.  In 
any case, he was not diagnosed with diabetes mellitus until 
1999.  

The veteran contends that an effective date in August 1999 is 
proper in light of the "Nehmer" decision.  However, as 
stated above, regulations promulgated in view of the Nehmer 
decision provide that the effective date of the award will be 
the later of the date the claim was received by VA or the 
date the disability arose.  Accordingly, as shown, the date 
of receipt of the claim on January 16, 2001 is the operative 
date for effective date purposes in this case.  

Any argument to the effect that the VA records showing a 
diagnosis of diabetes mellitus in 1999 should have been 
construed by the RO as an informal claim for benefits, and 
that the RO had the duty to take action on the informal claim 
at that time, is without merit.  At the time VA records 
demonstrated the onset of diabetes mellitus in the period of 
October 1999 to November 1999, the veteran did not express an 
intent to file a claim for service connection for diabetes 
mellitus.  In contrast, the veteran's claim for disability 
compensation filed on January 16, 2001 clearly expressed his 
intent to apply for benefits in relation to diabetes, and as 
a consequence his claim was developed and service connection 
was thereafter awarded effective in January 2001.  

The Board notes that, although any communication or action 
indicating an intent to apply for one or more benefits 
administered by VA "may be considered an informal claim," 
(see 38 C.F.R. § 3.155(a)), even an informal claim for VA 
benefits must identify the benefit sought.  Brannon v. West, 
12 Vet. App. 32, 35 (1998).  While the veteran's submissions 
must be interpreted broadly, the Court in Brannon noted that 
the Board is not required to conjure up issues that were not 
raised by the appellant.  While an appellant must have 
asserted the claim expressly or impliedly (see Isenbart v. 
Brown, 7 Vet. App. 537, 540-541 (1995)), the Court has 
further held that VA is not held to a standard of 
prognostication when determining what issues are presented.  
See Talbert v. Brown, 7 Vet. App. 352, 356- 57; Allin v. 
Brown, 6 Vet. App. 207, 213 (1994) ("[t]here must be some 
indication . . . that [a claimant] wishes to raise a 
particular issue . . . . The indication need not be express 
or highly detailed; it must only reasonably raise the 
issue".)  While these cases involve the Board, not an RO, it 
is clear that the reasoning employed by the Court applies to 
all levels within VA.  Cf. EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).

Thus, as applied to the instant case, there was and is no 
obligation on the part of VA to infer a claim of service 
connection for diabetes mellitus in retrospect, i.e., prior 
to January 16, 2001.  It was incumbent on the veteran, prior 
to January 16, 2001, to identify the benefit sought (i.e., 
disability compensation for diabetes mellitus), if not in so 
many words then at least to such degree that RO personnel 
could reasonably conclude that a claim existed.  The Board 
finds that he had not done so prior to January 16, 2001.  

In sum, in accordance with the Nehmer decision and VA's 
implementation of that decision in 38 C.F.R. § 3.816 and for 
the above-stated reasons, January 16, 2001 is the correct 
effective date for the award of service connection for adult-
onset diabetes mellitus, as secondary to herbicide exposure 
in Vietnam.  Absent any evidence of earlier receipt of the 
veteran's claim of entitlement to service connection for 
diabetes mellitus, the claim for an earlier effective date 
for the award of service connection must be denied. 

Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  In 
addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The veteran's service-connected diabetes mellitus has been 
rated as 20 percent disabling under 38 C.F.R. § 4.120, 
Diagnostic Code 7913, effective from the date that service 
connection was established in January 2001.  Under this code, 
a 20 percent rating is assigned for diabetes mellitus 
requiring insulin and restricted diet, or oral hypoglycemic 
agent and restricted diet.  The criteria for the next higher 
rating, 40 percent, is diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  

After careful review of the record to include the veteran's 
contentions, the Board finds that the veteran does not meet 
the criteria for a 40 percent rating under Code 7913.  The 
relevant medical evidence includes VA treatment records and 
examination reports, as well as records obtained from the 
Social Security Administration.  

At the time of a VA examination in March 2002, the veteran 
was taking an oral hypoglycemic agent (glipizide) and insulin 
(Humulin) on a daily basis.  The examiner stated that the 
veteran was on no special diet and that there was no 
restriction of activities.  The diagnosis was that of 
diabetes mellitus, uncontrolled.  

At the time of a VA examination in May 2003, the veteran 
continued to take his oral hypoglycemic agent and insulin 
daily.  While the examiner did not comment on whether the 
veteran's diabetes required a restricted diet, she did 
specifically state that the veteran's activity was not 
restricted by activity.  The diagnosis was that of diabetes.  

The VA inpatient and outpatient treatment records are 
reflective of the clinical findings of the VA examinations.  
Records dated in October 1999 and November 1999 show the 
onset of diabetes mellitus at that time.  The veteran was 
initially placed on an oral hypoglycemic agent, and in 
October 2001 such therapy was augmented with insulin on a 
daily basis.  Numerous outpatient records refer to the need 
for better diet control, and the veteran was seen on 
nutritional consultations by a registered dietician for that 
purpose.  The records, however, do not demonstrate the need 
for regulation of activities in regard to the diabetes.  In 
fact, outpatient records such as those dated in February 2003 
and March 2003 indicate that the veteran was encouraged in 
activity and urged to be active.  

As for the Social Security Administration records, they 
reflect that the veteran was awarded disability benefits by a 
decision of January 2003.  In that decision, it was 
determined that the veteran's severe impairments were many, 
consisting of arthritis, cardiac disease, depression, 
diabetes mellitus, and post-traumatic stress disorder.  They 
do not furnish any additional information, particularly 
whether the veteran's diabetes requires regulation of 
activities.  

In short, while the medical evidence, as described above, 
shows that the veteran's diabetes mellitus requires insulin, 
oral hypoglycemic agent, and perhaps some degree of 
restriction in his diet, it clearly does not demonstrate a 
need for regulation of activities.  As the criteria for a 40 
percent rating under Code 7913 have not been demonstrated, 
the preponderance of the evidence is against the claim, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective in January 
2001.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
concludes that, from the effective date of service connection 
on January 16, 2001, clinical findings have shown that the 
veteran met the criteria for a 20 percent rating, and no 
higher.  




ORDER

An effective date prior to January 16, 2001, for the grant of 
service connection for diabetes mellitus as secondary to 
herbicide exposure in Vietnam, is denied.  

An initial rating higher than 20 percent for the service-
connected diabetes mellitus is denied.  



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


